Case: 09-20404 Document: 00511272861 Page: 1 Date Filed: 10/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 25, 2010
                                     No. 09-20404
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KATHY MATTHEWS,

                                                   Plaintiff - Appellant

v.

CITY OF HOUSTON FIRE DEPARTMENT; DAVID SWAN; CHIEF JACK
WILLIAMS,

                                                   Defendants - Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:07-CV-1783


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff Kathy Matthews appeals the summary judgment dismissal of her
claims for retaliation under the Texas Workers’ Compensation Act, Tex. Lab.
Code Ann. § 451.001, et seq., and race, sex, age, and disability discrimination
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.; the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq.; and the Americans
with Disabilities Act, 42 U.S.C. § 12101, et seq.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20404 Document: 00511272861 Page: 2 Date Filed: 10/25/2010

                                  No. 09-20404

      Matthews complains that the district court disregarded her evidence and
instead made credibility determinations. She asserts that she provided evidence
to support her claims of discrimination. An initial and dispositive problem is
that Matthews fails to provide citations to portions of the record to support her
assertions. The summary judgment ruling and assertions Matthews raises on
appeal involve record-intensive inquiries.     By failing to cite to the record,
Matthews has waived consideration of her claims and failed to show that the
district court erred in granting the motion for summary judgment. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Cf. Fed. R. App. P. 28(a)(9)(A).
      Even if we consider Matthews’ claims, the pleadings and evidence do not
raise a genuine issue of material fact. See Doddy v. Oxy USA, Inc., 101 F.3d 448,
464 (5th Cir. 1996); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-49 (1986);
Fed. R. Civ. P. 56(c). Largely for the reasons stated in the Magistrate Judge’s
thorough Memorandum and Recommendation, which was adopted by the district
court, we conclude that all of Matthews’ claims are time-barred, unsupported by
a prima facie case, or lack evidence of a necessary element.
      Matthews’ appeal is without arguable merit and, thus, is dismissed as
frivolous. See 5th Cir. R. 42.2. In light of the foregoing, her motion for the
production of transcripts at government expense is denied.
      APPEAL DISMISSED; MOTION DENIED.




                                        2